920 So.2d 1247 (2006)
Terry STEWART, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-31.
District Court of Appeal of Florida, Fifth District.
February 24, 2006.
Robert Wesley, Public Defender, Eileen Forrester, Assistant Public Defender Orlando, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, Kristen L. Davenport, Assistant Attorney General, Daytona Beach for Appellee.
PALMER, J.
Terry Stewart (defendant) appeals the trial court's order which summarily denied his rule 3.800(a) motion seeking additional jail credit.[1] The trial court denied relief, stating that the defendant had sought the same credit in a prior 3.800(a) motion and in a letter addressed to the court. However, the trial court did not attach a copy of either the prior 3.800(a) motion or the order denying relief to its order. Although a trial court should deny a successive 3.800(a) motion, the trial court is required to attach the relevant portions of the record which demonstrate that the motion is successive. See Wallen v. State, 860 So.2d 1054 (Fla. 5th DCA 2003).
*1248 Accordingly, we reverse the trial court's order and remand this matter to the trial court with instructions to attach the appropriate documentation to show that defendant's motion is successive.
REVERSED and REMANDED.
PLEUS, C.J. and SHARP, W., J., concur.
NOTES
[1]  See Fla. R.Crim. P. 3.800.